UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-50370 DAM HOLDINGS, INC. (Exact name of small business issuer in its charter) Nevada 33-1041835 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 52-66 Iowa Avenue, Paterson, NJ 07503 (Address of principal executive offices) (973) 279-3261 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 1,293,939 shares outstanding as of May 21, 2010. 1 Table of Contents DAM HOLDINGS, INC. INDEX Page PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Controls and Procedures 15 PART II OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements DAM HOLDINGS, INC.And Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) March 31 December 31 (Unaudited) (Audited) ASSETS Current Assets: Cash $ $ Accounts Receivable - - Prepaid Expenses Inventory (net of valuation reserve of $13,580 and $17,898 respectively) Total Current Assets Equipment Less:Accumulated Depreciation ) ) Total Equipment Total Assets $ $ LIABILITIES & STOCKHOLDERS' (DEFICIT) Current Liabilities Accounts Payable $ $ Accrued Payroll and Payroll Taxes Payable Promissory Notes Payable Officers Promissory Notes Payable Current Portion of Long Term Notes Payable Total Current Liabilities Long Term Notes Payable - - Total Liabilities Stockholders' Deficit Preferred Stock - $0.0001 par value, 338,000 shares authorized no shares issued and outstanding - - Series A Preferred Stock - $5 stated value, 660,000 shares authorized 60,000 shares issued and outstanding Series B Preferred Stock - $500 stated value, 2,000 shares authorized 30 shares issued and outstanding Common Stock - $.00015 par value, 99,000,000 shares authorized, 1,291,939 shares issued and outstanding Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 Table of Contents DAM HOLDINGS, INC. And Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ending March 31 (Unaudited) (Unaudited) Revenues $ $ Cost of Goods Sold Gross Profit ) Operating Expenses General and Administrative Depreciation and amortization Total Operating Expenses Other Expenses Interest expense Net(Loss) $ ) $ ) Net (Loss) Per Common Share $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of these unaudited consolidated financial statements 4 Table of Contents DAM HOLDINGS, INC. And Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, (Unaudited) (Unaudited) Cash Flows from Operating Activities Net (Loss) $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation & amortization Officer compensation contributed to capital - Changes in assets and liabilities: Accounts receivable - ) Prepaid expenses Inventory ) Accounts payable ) Accrued payroll and payroll taxes Notes payable ) Net Cash Used in Operating Activities ) ) Cash Flows Used in Investing Activities: Capitalized costs - - Cash Flows Used in Investing Activities - - Cash Flows From Financing Activities: Advances from officer - Increase in notes payable - Net Cash From Financing Activities - Net (Decrease) Increase in Cash $ $ ) Cash at Beginning of Period Cash at End of Period $ $ Three Months Ended March 31, Cash paid for: Interest $ $ Taxes $
